 1
                      UNITED STATES DISTRICT COURT                 JS-6
 2              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3                         WESTERN DIVISION
                                    )
 4                                  )   Case No.: 2:18-cv-3435-RSWL-GJS
     SPIN MASTER, LTD.,
 5                                  )
                                    )
 6                                     ORDER RE JOINT STIPULATION
     Plaintiff,                     )
                                       OF VOLUNTARY DISMISSAL
 7                                  )
                                       WITHOUT PREJUDICE
                                    )
 8          v.
                                    )
 9                                  )   Honorable Ronald S.W. Lew
     MATTEL, INC.,                  )
10                                  )
11                                  )
     Defendant.
                                    )
12                                  )
13                                  )
                                    )
14
15        Pursuant to the joint stipulation between the parties, and good cause appearing,
16 IT IS HEREBY ORDERED:
17        1.    The case and all pending claims and counterclaims stated against all parties
18 are dismissed without prejudice.
19        2.    The parties are to bear their own respective fees and costs.
20
21 Dated: April 18, 2019
22
23                                                           s/ RONALD S.W. LEW
                                                             HON. RONALD S.W. LEW
24                                                           U.S. DISTRICT JUDGE
25
26
27
28
                                                     1
                   Order Dismissing Case Without Prejudice - CASE NO. 2:18-cv-3435-RSWL-GJS
